Citation Nr: 0833556	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-07 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for umbilical hernia.

2. Entitlement to service connection for right knee pain.

3. Entitlement to an initial evaluation in excess of 0 
percent for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
November 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for degenerative 
joint disease of the left knee, assigning a 0 percent rating, 
effective December 1, 2005, and denying service connection 
for an umbilical hernia and right knee pain.  The veteran's 
case was transferred to the jurisdiction of the RO in Reno, 
Nevada.  

The veteran appeared and testified at a Board hearing held on 
February 14, 2008.  

At the hearing, the veteran withdrew his claims for service 
connection for an umbilical hernia and service connection for 
right knee pain.  


FINDINGS OF FACT

1. At a February 14, 2008 Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal for his claims for service connection for 
an umbilical hernia and service connection for right knee 
pain.  

3. The veteran suffers from osteoarthritis and degenerative 
changes in his left knee, exhibiting flexion greater than 60 
degrees and extension of less than five degrees, along with 
swelling and painful motion.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to 
service connection for an umbilical hernia. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2. The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to 
service connection for right knee pain. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

3. The criteria for assignment of an initial 10 percent 
rating, but no higher, for degenerative joint disease of the 
left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2006, regarding the initial service 
connection claim for degenerative joint disease of the left 
knee.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  

The RO provided the appellant with additional notice in June 
2007, subsequent to the initial adjudication that 
substantially complied with the specificity requirements of 
Vasquez-Florez v. Peake, 22 Vet. App. 37 (2008), identifying 
the evidence necessary to substantiate an increased rating 
claim; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  While the notice was not 
provided prior to the initial adjudication, the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to that aspect of the 
content of the notice requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of degenerative joint disease of the left knee.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran contends that degenerative joint disease of the 
left knee should be evaluated at greater than 0 percent.  He 
states that the condition has continued to worsen, noting the 
degeneration has been confirmed by x-rays.  He notes he also 
suffers from crepitus, lower leg edema, and decreased range 
of motion with pain.  He also contends his quality of life is 
significantly diminished because of pain in his knees.  

At the hearing, the representative indicated that the veteran 
is entitled to a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, which states that arthritis due to 
trauma, and substantiated by X-ray findings, is to be rated 
as degenerative arthritis under Diagnostic Code 5003. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 4.3, 4.7.  
In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Under Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
applicable for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Thus, a rating higher than 10 
percent does not apply for limitation of motion due to 
degenerative arthritis in the left knee.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactorily evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee 
is considered a major joint.  38 C.F.R. § 4.45(f).  

The August 2006 rating decision stated that service medical 
records documented a left knee injury prior to induction.  
However, x-rays indicated the veteran's left knee was normal, 
and it was reinjured while the veteran was on active duty.  
X-rays also revealed degenerative changes.  The RO evaluated 
the condition as 0 percent disabling based on a VA 
examination performed in June 2006 that noted x-rays showed 
mild degenerative changes in the left knee along with 
possibly mild chondromalacia in the patella.  The veteran's 
left knee did not exhibit edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding.  With respect to the veteran's flexion and 
extension, the veteran's left knee showed a flexion of 134 or 
136 degrees and extension of 0 degrees.  

Although the veteran is not entitled to a compensable rating 
based on limitation of motion of the left knee under 
Diagnostic Codes 5260 or 5261, he is entitled to a 
compensable rating under Diagnostic Code 5003.  The veteran 
has multiple x-rays that reveal evidence of degenerative 
changes and arthritis in the left knee.  The veteran's 
flexion of 134 or 136 degrees indicates some minimal 
limitation of motion, based on a normal flexion of 140 
degrees, and past treatment records indicate the veteran's 
left knee has had a limitation of motion.  The limitation of 
motion has been confirmed by objective findings, including 
swelling and painful motion in past examinations.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
there is no competent medical evidence of additional 
disability beyond that reflected on the range of motion 
measurements and the Board finds that the currently assigned 
10 percent disability rating adequately compensates him for 
any pain and functional loss.

Accordingly, an initial evaluation of 10 percent, but no 
higher, is warranted.  Gilbert v. Derwinski, 1 Vet. App. At 
57-58.  






ORDER

1. Entitlement to service connection for an umbilical hernia 
is dismissed.

2. Entitlement to service connection for right knee pain is 
dismissed.

3. Entitlement to an initial evaluation of 10 percent, but no 
higher, for degenerative joint disease of the left knee, is 
granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


